UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 09-7228


HENRY EARL MILLER,

               Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA;      WARDEN,    FEDERAL   CORRECTIONAL
INSTITUTION EDGEFIELD,

               Respondents - Appellees.




                            No. 09-7553


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

               Defendant - Appellant.




                            No. 09-7651


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
HENRY EARL MILLER,

                Defendant - Appellant.




                            No. 09-7774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Greenville.    Henry F. Floyd, District
Judge. (6:09-cv-01150-HFF)


Submitted:   February 11, 2010            Decided:   March 11, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


No. 09-7228 affirmed; Nos. 09-7553, 09-7651,          and   09-7774
dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In Appeal No. 09-7228, Henry Earl Miller, a federal

prisoner,     appeals        the     district          court’s     order      and    judgment

accepting     the      recommendation            of      the     magistrate     judge      and

dismissing without prejudice his 28 U.S.C. § 2241(c)(3) (2006)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Miller, No. 6:09-cv-01150-HFF

(D.S.C. filed June 17, 2009; entered June 18, 2009).

            In Appeals Nos. 09-7553, 09-7651, and 09-7774, Miller

filed a motion for certificates of appealability and seeks to

appeal:     (1) the district court’s text order dismissing without

prejudice his “motion/request to be informed why this court will

not apply [United States] v. Blackstock, 513 F.3d 128 (4th Cir.

2008) to this case,” and “motion/demand that attached 28 U.S.C.

§ 2255 [(West Supp. 2009)] motion be accepted and filed as a

first     § 2255       motion        as    mandated         in    [United      States]      v.

Blackstock,      513    F.3d    128       (4th       Cir.   2008);”    (2)    the    district

court’s text order denying his “motion to be informed if the

district    court      got     the    ‘air       tight      guilty    plea’    out    of   the

defendant that it so desperately campaigned to procure;” and

(3) the district court’s text order denying his “motion to be

informed    if    Defendant’s         consecutive           sentences   under       both   [18

U.S.C.] § 2113(d) [(2006)] & [18 U.S.C.] § 924(c) [(2006)] based

                                                 3
on his singular offense of ‘collecting money’ does not violate

the double jeopardy clause.”

              These      matters   are   not    appealable       unless    a   circuit

judge    or    justice      issues    certificates        of   appealability,        and

certificates        of     appealability       will    not       issue     absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                 A habeas appellant meets this

standard      by   demonstrating      that     reasonable      jurists     would    find

that    his    constitutional        claims     are   debatable      and    that     any

dispositive procedural rulings by the district court are also

debatable or wrong.           Miller-El v. Cockrell, 537 U.S. 322, 326

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Miller has not made the

requisite showing.            Accordingly, we deny Miller’s motion for

certificates of appealability and dismiss Appeals Nos. 09-7553,

09-7651, and 09-7774.

              We further deny Miller’s pending motions to address

failure of counsel, to accept apology, and for clarification.

We   dispense      with    oral    argument     because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                     No. 09-7228 AFFIRMED
                             Nos. 09-7553, 09-7651, and 09-7774 DISMISSED


                                          4